DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEREMIAH MARION,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-960

                              [October 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 2018CA001393-AO.

   Jeremiah Marion, South Bay, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY and FORST, JJ., and HILAL, JENNIFER, Associate Judge, concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.